          Case 4:19-cv-03738-JST Document 2 Filed 06/27/19 Page 1 of 2



 1 LANCE A. ETCHEVERRY (SBN 199916)
   lance.etcheverry@skadden.com
 2 JOHN M. NEUKOM (SBN 275887)
   john.neukom@skadden.com
 3 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   525 University Avenue, Suite 1400
 4 Palo Alto, California 94301
   Telephone:     (650) 470-4500
 5 Facsimile:     (650) 470-4570
 6 ABRAHAM A. TABAIE (SBN 260727)
   abraham.tabaie@skadden.com
 7 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   300 South Grand Avenue, Suite 3400
 8 Los Angeles, California 90071
   Telephone:    (213) 687-5000
 9 Facsimile:    (213) 687-5600
10 Attorneys for Defendant
   RANKWAVE CO., LTD.
11

12                             UNITED STATES DISTRICT COURT

13                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                  SAN FRANCISCO DIVISION

15

16 FACEBOOK, INC., a Delaware corporation,            CASE NO.: 19-cv-3738
17                               Plaintiff,           DEFENDANT RANKWAVE CO., LTD.’S
                                                      CERTIFICATE OF INTERESTED
18                v.                                  ENTITIES OR PERSONS PURSUANT
                                                      TO F.R.C.P. 7.1 AND CIVIL L.R. 3-15
19 RANKWAVE CO., LTD., a South Korean
   corporation,
20
                          Defendant.
21

22

23

24

25

26
27

28

     DEFENDANT RANKWAVE’S CERTIFICATE OF INTERESTED ENTITIES OR PERSONS
     PURSUANT TO FRCP 7.1 AND CIVIL L.R. 3-15                                CASE NO. 19-CV-3738
           Case 4:19-cv-03738-JST Document 2 Filed 06/27/19 Page 2 of 2



 1          Defendant Rankwave Co., Ltd. discloses the following information for the limited purpose
 2 of complying with Rule 7.1 of the Federal Rules of Civil Procedure and Civil L.R. 3-15 of the

 3 Northern District of California.

 4          Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,
 5 associations of persons, firms, partnerships, corporations (including parent corporations), or other

 6 entities (i) have a financial interest in the subject matter in controversy or in a party to the

 7 proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be

 8 substantially affected by the outcome of this proceeding:

 9          Rankwave Co., Ltd. is a wholly owned subsidiary of CJ ENM Co., Ltd. No publicly held
10 company other than CJ ENM Co., Ltd. owns 10% or more of the stock of Rankwave Co., Ltd.

11 DATED: June 27, 2019

12                                             SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
13
                                               By:                /s/ John M. Neukom
14                                                               JOHN M. NEUKOM
                                                                Attorneys for Defendant
15                                                              RANKWAVE CO., LTD.
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                        1
     DEFENDANT RANKWAVE’S CERTIFICATE OF INTERESTED ENTITIES OR PERSONS
     PURSUANT TO FRCP 7.1 AND CIVIL L.R. 3-15                                            CASE NO. 19-CV-3738
